Citation Nr: 1644493	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asbestosis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1960 to October 1962.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of the claim during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regarding asbestos exposure, the guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

With respect to claims involving asbestos exposure, VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, VA must determine whether there is a relationship between asbestos exposure and the claimed disease.  The RO should therefore provide a statement noting the level of asbestos exposure experienced by the Veteran working in bomb bays and tearing down an old building during service. 

The Veteran should then be scheduled for a VA examination to determine whether it is at least as likely as not that any current respiratory disability is causally or etiologically related to any exposure to asbestos during service. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Determine the likelihood and level of the Veteran's exposure to asbestos during service.  The RO should also note any pre-service or post-service asbestos exposure. 

2.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any respiratory disability, to include any asbestos-related respiratory disability.  The examiner must review the claims file and should note that review in the report.  Any medically indicated tests should be accomplished.  The examiner is asked to identify all respiratory disabilities that have been present during the period of the claim.  The examiner should then opine for all diagnosed respiratory disabilities (to include asbestosis, pulmonary fibrosis, and any other diagnosed disabilities), whether it is at least as likely as not (50 percent probability or greater) that the respiratory disability began in service, was caused by service, or is otherwise related to service, to include exposure to asbestos during service.  The examiner should specifically address the August 1997 private medical opinion by Dr. R.T. that related the Veteran's asbestosis to post-service asbestos exposure at a private employer. The examiner should specifically state whether the Veteran has asbestosis or any other asbestos-related respiratory disability.  A complete rationale should be stated for the opinions provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

